EXHIBIT 10.4

 



TERMINATION AGREEMENT

This Termination Agreement (this “Agreement”), is made as of December 7, 2009
(the “Effective Date”) by and between OCM GW Holdings, LLC, a Delaware limited
liability company (“OCM GW”), and Crimson Exploration Inc., a Delaware
corporation (the “Company”).

WHEREAS, OCM GW, as successor to EXCO Resources, Inc., a Texas corporation
(“EXCO”), as a result of the acquisition of all of the capital stock of the
Company held by EXCO and subject to the Rights Agreement (as defined below), is
party to that certain Registration Rights Agreement, dated as of May 8, 2007, by
and between EXCO and the Company (the “Rights Agreement”);

WHEREAS, OCM GW is the holder of all the Registrable Securities subject to the
Rights Agreement;

WHEREAS, pursuant to the Rights Agreement, OCM GW, is granted certain
registration rights;

WHEREAS, OCM GW and the Company entered into that certain Shareholders Rights
Agreement (the “Shareholder Rights Agreement”), dated as of February 28, 2005,
in connection with the purchase and sale of shares of the Company’s Series G
convertible preferred stock, par value $0.01 per share;

WHEREAS, pursuant to the Shareholder Rights Agreement, OCM GW is granted certain
registration rights with respect to any shares of the Company’s capital stock
held by OCM GW;

WHEREAS, the Shareholder Rights Agreement registration rights include the shares
held by OCM GW and subject to the Rights Agreement; and

WHEREAS, OCM GW and the Company desire to terminate the Rights Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, OCM
GW and the Company hereby agree as follows:

ARTICLE I

TERMINATION OF THE RIGHTS AGREEMENT

1.1.      Subject to and effective upon the closing of the Proposed Offering (as
defined below), OCM GW and the Company both declare that the Rights Agreement is
hereby cancelled, terminated and of no further force and effect. OCM GW hereby
waives any rights under the Rights Agreement in connection with or relating to
the proposed underwritten registered offering of the Company’s shares of its
common stock in connection with or related to the Company’s Registration
Statement on Form S-1 (Reg. No. 333-163277) initially filed on November 20,
2009, as it may be amended from time to time (the “Proposed Offering”).

1.2.      At the request of any party hereto, the appropriate party will,
without further consideration, promptly execute and deliver or cause to be
executed and delivered, such other

 

 

1

 



--------------------------------------------------------------------------------

instruments and documents as may be reasonably required to carry out the
purposes and intent of this Agreement.

ARTICLE II

MISCELLANEOUS

2.1.      This Agreement shall be deemed a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of
Delaware without reference to its conflicts of law principles.

2.2.      If any provision of this Agreement or the application of such
provision to any person or circumstances shall be held invalid or unenforceable
by a court of competent jurisdiction, such provision or application shall be
unenforceable only to the extent of such invalidity or unenforceability, and the
remainder of such provision and the application of such provision to persons or
circumstances, other than the party as to which it is held invalid, and the
remainder of this Agreement shall not be affected.

2.3.      This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

2.4.      All Section headings herein are for convenience of reference only and
are not part of this Agreement, and no construction or reference shall be
derived therefrom.

 

[Signature pages follow.]

 

 

2

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Consent as
of the date first set forth above.

 

OCM GW HOLDINGS, LLC

By: OCM Principal Opportunities Fund III,

                                                                  L.P., its
managing member

 

 

By: OCM Principal Opportunities Fund

                                                                  III GP, LLC,
its general partner

 

 

By: Oaktree Fund GP I, L.P.,

 

its managing member

 

By: /s/ B. James Ford

Name: B. James Ford

 

Title:

Managing Director

By: /s/ Adam C. Pierce

Name: Adam C. Pierce

 

Title:

Vice President

 

 

Consent—EXCO Agreement

Signature Page

 



--------------------------------------------------------------------------------

CRIMSON EXPLORATION INC.

 

By: /s/ E. Joseph Grady

Name: E. Joseph Grady

 

Title:

Senior Vice President & CFO

 

 

 

Consent—EXCO Agreement

Signature Page

 



 